Citation Nr: 0936970	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  08-16 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Reno, Nevada


THE ISSUE

Entitlement to service connection for degenerative disc 
disease, thoracic spine.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1973 to 
August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2007 rating decision in which 
the RO denied the Veteran's claim for service connection for 
degenerative disc disease, thoracic spine.  

In March 2009, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of that hearing is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After review of the claims file, the Board has determined 
that a remand is warranted.  

During VA examination in December 2008, the Veteran reported 
that he had had an MRI conducted at Renown Hospital 3 months 
earlier and that he had received treatment for his back 
disorder from Drs. Pittman, Inman, Burke and Chamberlain.  

At the Veteran's March 2009 hearing, the Veteran reported 
seeing various chiropractors and "rib specialists" in the 
1980's while he was living in Phoenix, Arizona.  In addition, 
the Veteran reported seeing another private doctor in Reno, 
Nevada, for his back condition.  The record was held open for 
sixty days following the Veteran's hearing, in order for the 
Veteran to submit the outstanding private treatment records, 
however no records were received.  It has been alleged that 
the Veteran suffers from Adult Deficit Disorder.  For this 
reason, the RO is requested to enlist the support of the 
Veteran's Representative so that every effort can be made to 
obtain and associate with the claims file any available 
private treatment records relevant to the Veteran's claim.  
Without such records, the Board is precluded from proper 
appellate review of the Veteran's claim.  As such, the Board 
finds that a remand is necessary to obtain the outstanding 
private treatment records and associate them with the claims 
file.  

Additionally, the RO/AMC should obtain and associate with the 
claims file all outstanding VA medical records.  The Veteran 
has indicated ongoing treatment for his back condition and 
therefore ongoing medical records should be obtained.  38 
U.S.C.A. § 5103A(c) (West 2002).  The Board points out that 
the Veteran is receiving treatment at the RENO VA Medical 
Center (VAMC), with the last record dated in July 2007.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, on remand, the RO/AMC must 
obtain all outstanding pertinent medical records from the 
RENO VAMC, following the procedures prescribed in 38 C.F.R. 
§ 3.159 as regards requesting records from Federal 
facilities.

As noted above, the Veteran was afforded a VA examination in 
December 2008.  The examiner was specifically asked to 
provide an opinion as to whether the Veteran's back condition 
was related to his military service.  The examiner stated 
that he/she could not resolve this issue without resorting to 
mere speculation.  One of the factors the examiner cited as 
for why he/she could not resolve the issue, was because the 
Veteran did not provide pertinent private medical treatment 
records for his/her review.  Thus, after obtaining all 
available private treatment records and any outstanding VA 
records, the Veteran's claims file should be made available 
to the December 2008 examiner and he/she should be asked to 
provide an addendum opinion as to whether the Veteran's back 
condition is related to his military service.  If the 
December 2008 examiner is not available, the RO should 
determine whether or not a new VA examination is warranted.  



Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment for the 
Veteran's back condition, should be 
requested from Renown Hospital in Reno, 
NV, and from Drs. Pittman, Inman, Burke, 
and Chamberlain.  The Veteran should be 
asked to supply the names, addresses, and 
approximate dates of treatment for any 
other private medical care provider.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the RENO VAMC since July 
2007.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

3.  After obtaining and associating with 
the claims file any private treatment 
records or VA treatment records, the 
December 2008 VA examiner should provide 
an addendum opinion.  The claims file 
must be made available to the examiner 
for review of the case.  The examiner 
should provide an opinion as to whether 
the Veteran's back condition is as likely 
or not related to the Veteran's military 
service.  A complete rationale for any 
opinion expressed, should be set forth in 
the addendum examination report.

If the December 2008 examiner is not 
available, the RO should determine 
whether a new VA examination is 
warranted, so that the necessary opinion 
can be obtained.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim on appeal, in 
light of all pertinent evidence and legal 
authority.  If the determination remains 
adverse, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, to 
include the provisions of 38 C.F.R. 
§ 3.156(a), and afforded an appropriate 
period of time to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




